EXHIBIT 10.1

STOCK PURCHASE AGREEMENT




This Stock Purchase Agreement ("Agreement") dated as of April 3, 2006, by
Allis-Chalmers Energy Inc., a Delaware corporation ("Buyer") and Tommie L.
Rogers, an individual resident in Broussard, Louisiana ("Seller").


R E C I T A L S


Seller desires to sell, and Buyer desires to purchase, all of the issued and
outstanding shares ("Shares") of capital stock of Rogers Oil Tool Services,
Inc., a Louisiana corporation ("Company"), for the consideration and on the
terms set forth in this Agreement. In addition, Seller will sell, transfer,
assign and convey all his right, title and interest in the Patents and
Intellectual Property Assets owned by Seller and utilized by the Company in its
business.


AGREEMENT

The parties, intending to be legally bound, agree as follows:


1. DEFINITIONS


For purposes of this Agreement, the following terms have the meanings specified
or referred to in this Section 1:


"Applicable Contract"--any Contract (a) under which the Company has or may
acquire any rights, (b) under which the Company has or may become subject to any
obligation or liability, or (c) by which the Company or any of the assets owned
or used by it is or may become bound.


"Balance Sheet"--as defined in Section 3.4.


"Best Efforts"--the efforts that a prudent Person desirous of achieving a result
would be reasonably expected to use in similar circumstances to ensure that such
result is achieved as expeditiously as possible.


"Breach"--a "Breach" of a representation, warranty, covenant, obligation, or
other provision of this Agreement or any instrument delivered pursuant to this
Agreement will be deemed to have occurred if there is or has been (a) any
inaccuracy in or breach of, or any failure to perform or comply with, such
representation, warranty, covenant, obligation, or other provision, or (b) any
claim (by any Person) or other occurrence or circumstance that is or was
inconsistent with such representation, warranty, covenant, obligation, or other
provision, and the term "Breach" means any such inaccuracy, breach, failure,
claim, occurrence, or circumstance.


"Buyer"--as defined in the first paragraph of this Agreement.

 

1

--------------------------------------------------------------------------------


 
 "Closing"--as defined in Section 2.3.


"Closing Date"--the date and time as of which the Closing actually takes place.


"Company"--as defined in the Recitals of this Agreement.


"Consent"--any approval, consent, ratification, waiver, or other authorization
(including any Governmental Authorization).


"Contemplated Transactions"--all of the transactions contemplated by this
Agreement, including:


(a) the sale of the Shares by Seller to Buyer;


(b) the execution, delivery, and performance of the Promissory Note, the
Employment Agreement, the Non-Competition Agreement, Patent Assignment and
Intellectual Property Transfer and the Seller's Release;


(c) the performance by Buyer and Seller of their respective covenants and
obligations under this Agreement; and


(d) Buyer's acquisition and ownership of the Shares, exercise of control over
the Company and the Patents.


"Contract"--any agreement, contract, obligation, promise, or undertaking
(whether written or oral and whether express or implied) that is legally
binding.


"Damages"--as defined in Section 6.2.


"Disclosure Letter"--the disclosure letter delivered by Seller to Buyer
concurrently with the execution and delivery of this Agreement.


"Employment Agreement"--as defined in Section 2.4(a)(iii).


"Encumbrance"--any charge, claim, community property interest, condition,
equitable interest, lien, option, pledge, security interest, right of first
refusal, or restriction of any kind, including any restriction on use, voting,
transfer, receipt of income, or exercise of any other attribute of ownership.


"Environment"--soil, land surface or subsurface strata, surface waters
(including navigable waters, ocean waters, streams, ponds, drainage basins, and
wetlands), groundwaters, drinking water supply, stream sediments, ambient air
(including indoor air), plant and animal life, and any other environmental
medium or natural resource.

 

2

--------------------------------------------------------------------------------


 


"Environmental, Health, and Safety Liabilities"--any cost, damages, expense,
liability, obligation, or other responsibility arising from or under
Environmental Law or Occupational Safety and Health Law and consisting of or
relating to:
 
(a) any environmental, health, or safety matters or conditions (including
on-site or off-site contamination, occupational safety and health, and
regulation of chemical substances or products);


(b) fines, penalties, judgments, awards, settlements, legal or administrative
proceedings, damages, losses, claims, demands and response, investigative,
remedial, or inspection costs and expenses arising under Environmental Law or
Occupational Safety and Health Law;


(c) financial responsibility under Environmental Law or Occupational Safety and
Health Law for cleanup costs or corrective action, including any investigation,
cleanup, removal, containment, or other remediation or response actions
("Cleanup") required by applicable Environmental Law or Occupational Safety and
Health Law (whether or not such Cleanup has been required or requested by any
Governmental Body or any other Person) and for any natural resource damages; or


(d) any other compliance, corrective, investigative, or remedial measures
required under Environmental Law or Occupational Safety and Health Law.


The terms "removal," "remedial," and "response action," include the types of
activities covered by the United States Comprehensive Environmental Response,
Compensation, and Liability Act, 42 U.S.C. § 9601 et seq., as amended
("CERCLA").


"Environmental Law"--any Legal Requirement that requires or relates to:


(a) advising appropriate authorities, employees, and the public of intended or
actual releases of pollutants or hazardous substances or materials, violations
of discharge limits, or other prohibitions and of the commencements of
activities, such as resource extraction or construction, that could have
significant impact on the Environment;


(b) preventing or reducing to acceptable levels the release of pollutants or
hazardous substances or materials into the Environment;


(c) reducing the quantities, preventing the release, or minimizing the hazardous
characteristics of wastes that are generated;

 

3

--------------------------------------------------------------------------------


 


(d) assuring that products are designed, formulated, packaged, and used so that
they do not present unreasonable risks to human health or the Environment when
used or disposed of;
 
(e) protecting resources, species, or ecological amenities;


(f) reducing to acceptable levels the risks inherent in the transportation of
hazardous substances, pollutants, oil, or other potentially harmful substances;


(g) cleaning up pollutants that have been released, preventing the threat of
release, or paying the costs of such clean up or prevention; or


(h) making responsible parties pay private parties, or groups of them, for
damages done to their health or the Environment, or permitting self-appointed
representatives of the public interest to recover for injuries done to public
assets.


"ERISA"--the Employee Retirement Income Security Act of 1974 or any successor
law, and regulations and rules issued pursuant to that Act or any successor law.


"Facilities"--any real property, leaseholds, or other interests currently or
formerly owned or operated by the Company and any buildings, plants, structures,
or equipment (including motor vehicles, tank cars, and rolling stock) currently
or formerly owned or operated by the Company. 


"GAAP"--generally accepted United States accounting principles, applied on a
basis consistent with the basis on which the Balance Sheet and the other
financial statements referred to in Section 3.4 were prepared.


"Governmental Authorization"--any approval, consent, license, permit, waiver, or
other authorization issued, granted, given, or otherwise made available by or
under the authority of any Governmental Body or pursuant to any Legal
Requirement.


"Governmental Body"--any:


(a) nation, state, county, city, town, village, district, or other jurisdiction
of any nature;


(b) federal, state, local, municipal, foreign, or other government;


(c) governmental or quasi-governmental authority of any nature (including any
governmental agency, branch, department, official, or entity and any court or
other tribunal);

 

4

--------------------------------------------------------------------------------



(d) multi-national organization or body; or


(e) body exercising, or entitled to exercise, any administrative, executive,
judicial, legislative, police, regulatory, or taxing authority or power of any
nature.


"Hazardous Activity"--the distribution, generation, handling, importing,
management, manufacturing, processing, production, refinement, Release, storage,
transfer, transportation, treatment, or use (including any withdrawal or other
use of groundwater) of Hazardous Materials in, on, under, about, or from the
Facilities or any part thereof into the Environment, and any other act,
business, operation, or thing that increases the danger, or risk of danger, or
poses an unreasonable risk of harm to persons or property on or off the
Facilities, or that may affect the value of the Facilities or the Company.


"Hazardous Materials"--any waste or other substance that is listed, defined,
designated, or classified as, or otherwise determined to be, hazardous,
radioactive, or toxic or a pollutant or a contaminant under or pursuant to any
Environmental Law, including any admixture or solution thereof, and specifically
including petroleum and all derivatives thereof or synthetic substitutes
therefor and asbestos or asbestos-containing materials.
 
"Intellectual Property Assets" --as defined in Section 3.22.


"Interim Balance Sheet"--as defined in Section 3.4.


"IRC"--the Internal Revenue Code of 1986 or any successor law, and regulations
issued by the IRS pursuant to the Internal Revenue Code or any successor law.


"IRS"--the United States Internal Revenue Service or any successor agency, and,
to the extent relevant, the United States Department of the Treasury.


"Knowledge"--an individual will be deemed to have "Knowledge" of a particular
fact or other matter if:


(a) such individual is actually aware of such fact or other matter; or


(b) a prudent individual could be expected to discover or otherwise become aware
of such fact or other matter in the course of conducting a reasonably
comprehensive investigation concerning the existence of such fact or other
matter.


The Company will be deemed to have "Knowledge" of a particular fact or other
matter if any individual who is currently serving, as a director or officer of
the Company has, or at any time had, Knowledge of such fact or other matter.

 

5

--------------------------------------------------------------------------------





"Legal Requirement"--any federal, state, local, municipal, foreign,
international, multinational, or other administrative order, constitution, law,
ordinance, principle of common law, regulation, statute, or treaty.


"Non-Competition Agreement"--as defined in Section 2.4(a)(iv).


"Occupational Safety and Health Law"--any Legal Requirement designed to provide
safe and healthful working conditions and to reduce occupational safety and
health hazards, and any program, whether governmental or private (including
those promulgated or sponsored by industry associations and insurance
companies), designed to provide safe and healthful working conditions.


"Order"--any award, decision, injunction, judgment, order, ruling, subpoena, or
verdict entered, issued, made, or rendered by any court, administrative agency,
or other Governmental Body or by any arbitrator.


"Ordinary Course of Business"--an action taken by a Person will be deemed to
have been taken in the "Ordinary Course of Business" only if:


(a) such action is consistent with the past practices of such Person and is
taken in the ordinary course of the normal day-to-day operations of such Person;


(b) such action is not required to be authorized by the board of directors of
such Person (or by any Person or group of Persons exercising similar authority);
and


(c) such action is similar in nature and magnitude to actions customarily taken,
without any authorization by the board of directors (or by any Person or group
of Persons exercising similar authority), in the ordinary course of the normal
day-to-day operations of other Persons that are in the same line of business as
such Person.


"Organizational Documents"--(a) the articles or certificate of incorporation and
the bylaws of a corporation; (b) the partnership agreement and any statement of
partnership of a general partnership; (c) the limited partnership agreement and
the certificate of limited partnership of a limited partnership; (d) any charter
or similar document adopted or filed in connection with the creation, formation,
or organization of a Person; and (e) any amendment to any of the foregoing.


"Patent Assignment"--as defined in Section 2.4(a)(vii).

 

6

--------------------------------------------------------------------------------


 


"Person"--any individual, corporation (including any non-profit corporation),
general or limited partnership, limited liability company, joint venture,
estate, trust, association, organization, labor union, or other entity or
Governmental Body.
 
"Plan"--as defined in Section 3.13.


"Proceeding"--any action, arbitration, audit, hearing, investigation,
litigation, or suit (whether civil, criminal, administrative, investigative, or
informal) commenced, brought, conducted, or heard by or before, or otherwise
involving, any Governmental Body or arbitrator.


"Promissory Note"--as defined in Section 2.4(b)(ii).


"Related Person"--with respect to a particular individual:


(a) each other member of such individual's Family;


(b) any Person that is directly or indirectly controlled by such individual or
one or more members of such individual's Family;


(c) any Person in which such individual or members of such individual's Family
hold (individually or in the aggregate) a Material Interest; and


(d) any Person with respect to which such individual or one or more members of
such individual's Family serves as a director, officer, partner, executor, or
trustee (or in a similar capacity).


With respect to a specified Person other than an individual:


(a) any Person that directly or indirectly controls, is directly or indirectly
controlled by, or is directly or indirectly under common control with such
specified Person;


(b) any Person that holds a Material Interest in such specified Person;


(c) each Person that serves as a director, officer, partner, executor, or
trustee of such specified Person (or in a similar capacity);


(d) any Person in which such specified Person holds a Material Interest;


(e) any Person with respect to which such specified Person serves as a general
partner or a trustee (or in a similar capacity); and


(f) any Related Person of any individual described in clause (b) or (c).

7

--------------------------------------------------------------------------------



For purposes of this definition, (a) the "Family" of an individual includes (i)
the individual, (ii) the individual's spouse, (iii) any other natural person who
is related to the individual or the individual's spouse within the second
degree, and (iv) any other natural person who resides with such individual, and
(b) "Material Interest" means direct or indirect beneficial ownership (as
defined in Rule 13d-3 under the Securities Exchange Act of 1934) of voting
securities or other voting interests representing at least 20% of the
outstanding voting power of a Person or equity securities or other equity
interests representing at least 20% of the outstanding equity securities or
equity interests in a Person.
 
"Release"--any spilling, leaking, emitting, discharging, depositing, escaping,
leaching, dumping, or other releasing into the Environment, whether intentional
or unintentional.


"Representative"--with respect to a particular Person, any director, officer,
employee, agent, consultant, advisor, or other representative of such Person,
including legal counsel, accountants, and financial advisors.


"Securities Act"--the Securities Act of 1933 or any successor law, and
regulations and rules issued pursuant to that Act or any successor law.


"Seller"--as defined in the first paragraph of this Agreement.


"Seller's Release"--as defined in Section 2.4.


"Shares"--as defined in the Recitals of this Agreement.


"Subsidiary"--with respect to any Person (the "Owner"), any corporation or other
Person of which securities or other interests having the power to elect a
majority of that corporation's or other Person's board of directors or similar
governing body, or otherwise having the power to direct the business and
policies of that corporation or other Person (other than securities or other
interests having such power only upon the happening of a contingency that has
not occurred) are held by the Owner or one or more of its Subsidiaries; when
used without reference to a particular Person, "Subsidiary" means a Subsidiary
of the Company.


"Tax"--any tax (including any income tax, capital gains tax, value-added tax,
sales tax, property tax, gift tax, or estate tax), levy, assessment, tariff,
duty (including any customs duty), deficiency, or other fee, and any related
charge or amount (including any fine, penalty, interest, or addition to tax),
imposed, assessed, or collected by or under the authority of any Governmental
Body or payable pursuant to any tax-sharing agreement or any other Contract
relating to the sharing or payment of any such tax, levy, assessment, tariff,
duty, deficiency or fee.


"Tax Return"--any return (including any information return), report, statement,
schedule, notice, form, or other document or information filed with or submitted
to, or required to be filed with or submitted to, any Governmental Body in
connection with the determination, assessment, collection, or payment of any Tax
or in connection with the administration, implementation, or enforcement of or
compliance with any Legal Requirement relating to any Tax.


8

--------------------------------------------------------------------------------


 
"Threat of Release"--a substantial likelihood of a Release that may require
action in order to prevent or mitigate damage to the Environment that may result
from such Release.


"Threatened"--a claim, Proceeding, dispute, action, or other matter will be
deemed to have been "Threatened" if any demand or statement has been made
(orally or in writing) or any notice has been given (orally or in writing), or
if any other event has occurred or any other circumstances exist, that would
lead a prudent Person to conclude that such a claim, Proceeding, dispute,
action, or other matter is likely to be asserted, commenced, taken, or otherwise
pursued in the future.


2. SALE AND TRANSFER OF SHARES AND PATENTS; CLOSING
 
2.1 SHARES AND PATENTS
 
Subject to the terms and conditions of this Agreement, Seller will sell and
transfer the Shares to Buyer, and Buyer will purchase the Shares from Seller. In
addition, Seller will sell, transfer and assign to Buyer pursuant to the Patent
Assignment all Seller's right, title and interest in the Patents and
Intellectual Property Assets owned by Seller and used by the Company in its
business.
 
2.2 PURCHASE PRICE
 
The purchase price (the "Purchase Price") for the Shares and the Patents will be
$13,850,000.
 
2.3 CLOSING
 
The purchase and sale (the "Closing") provided for in this Agreement will take
place at the offices of Buyer at 5075 Westheimer, Suite 890, Houston, Texas
77056 at 10:00 a.m. (local time) on April 3, 2006, or at such other time and
place as the parties may agree.
 
2.4 CLOSING OBLIGATIONS
 
At the Closing:


(a) Seller will deliver to Buyer:


(i) certificates representing the Shares, duly endorsed (or accompanied by duly
executed stock powers) for transfer to Buyer;


(ii) release in the form of Exhibit 2.4(a)(ii) executed by Seller ("Seller's
Release");

9

--------------------------------------------------------------------------------





(iii) employment agreement in the form of Exhibit 2.4(a)(iii), executed by
Seller ("Employment Agreement");


(iv) non-competition agreement in the form of Exhibit 2.4(a)(iv), executed by
Seller (the "Non-Competition Agreements");


(v) lease agreement in the form of Exhibit 2.4(a)(v), executed by Seller (the
“Lease Agreement);


(vi) a certificate executed by Seller representing and warranting to Buyer that
each of Seller's representations and warranties in this Agreement are accurate
in all respects as of the Closing Date;


(vii) assignment of Patents and Trademarks in the form of Exhibit 2.4(a)(vii)
executed by Seller ("Patent Assignment");


(viii) an opinion of counsel to Seller in the form of Exhibit 2.4(a)(viii)
attached hereto, with qualifications and assumptions which are agreed to by
Buyer; and


(ix) all other items required to be delivered hereunder.


(b) Buyer will deliver to Seller:


(i) the amount of $11,300,000 by wire transfer to an account specified by Seller
less such amount to be wired to the Company's bank to pay off secured
indebtedness;


(ii) promissory note payable to Seller in the principal amount of $750,000.00 in
the form of Exhibit 2.4(b) (the "Promissory Note");


(iii) a total of $1,650,000.00 in shares of common stock, $.01 par value
("Common Stock") of Buyer calculated based on the average of the closing price
for the Common Stock on the American Stock Exchange for the ten (10) trading
days immediately prior to the Closing. The shares of Common Stock will be issued
to Seller by the Buyer's transfer agent within two weeks following the Closing.
At Closing, Seller will be provided copies of the Company's instruction letter
to its transfer agent;


(iv) Non-Competition Agreement executed by the Company;


(v) a certificate executed by Buyer to the effect that each of Buyer's
representations and warranties in this Agreement was accurate in all respects as
of the Closing Date;

 

10

--------------------------------------------------------------------------------





(vi) the Employment Agreement executed by the Company;


(vii) the Lease Agreement executed by the Company; and


(viii) all other items required to be delivered hereunder.


3. REPRESENTATIONS AND WARRANTIES OF SELLER


Seller represents and warrants to Buyer as follows:
 
3.1 ORGANIZATION AND GOOD STANDING
 
(a) Part 3.1 of the Disclosure Letter contains a complete and accurate list for
the Company of its name, its jurisdiction of incorporation, other jurisdictions
in which it is authorized to do business, and its capitalization (including the
identity of each stockholder and the number of shares held by each). The Company
is a corporation duly organized, validly existing, and in good standing under
the laws of its jurisdiction of incorporation, with full corporate power and
authority to conduct its business as it is now being conducted, to own or use
the properties and assets that it purports to own or use, and to perform all its
obligations under Applicable Contracts. The Company is duly qualified to do
business as a foreign corporation and is in good standing under the laws of each
state or other jurisdiction in which either the ownership or use of the
properties owned or used by it, or the nature of the activities conducted by it,
requires such qualification.


(b) Seller has delivered to Buyer copies of the Organizational Documents of the
Company, as currently in effect.
 
3.2 AUTHORITY; NO CONFLICT
 
(a)  This Agreement constitutes the legal, valid, and binding obligation of
Seller, enforceable against Seller in accordance with its terms. Upon the
execution and delivery by Seller of the Employment Agreement, the Seller's
Release, the Non-Competition Agreement and the Patent Assignment (collectively,
the "Seller's Closing Documents"), the Seller's Closing Documents will
constitute the legal, valid, and binding obligations of Seller, enforceable
against Seller in accordance with their respective terms. Seller has the
absolute and unrestricted right, power, authority, and capacity to execute and
deliver this Agreement and the Seller's Closing Documents and to perform his
obligations under this Agreement and the Seller's Closing Documents.


(b) Except as set forth in Part 3.2 of the Disclosure Letter, neither the
execution and delivery of this Agreement nor the consummation or performance of
any of the Contemplated Transactions will, directly or indirectly (with or
without notice or lapse of time):


(i)  contravene, conflict with, or result in a violation of (A) any provision of
the Organizational Documents of the Company, or (B) any resolution adopted by
the board of directors or the stockholders of the Company;

11

--------------------------------------------------------------------------------





(ii) contravene, conflict with, or result in a violation of, or give any
Governmental Body or other Person the right to challenge any of the Contemplated
Transactions or to exercise any remedy or obtain any relief under, any Legal
Requirement or any Order to which the Company or either Seller, or any of the
assets owned or used by the Company, may be subject;


(iii) contravene, conflict with, or result in a violation of any of the terms or
requirements of, or give any Governmental Body the right to revoke, withdraw,
suspend, cancel, terminate, or modify, any Governmental Authorization that is
held by the Company or that otherwise relates to the business of, or any of the
assets owned or used by, the Company;


(iv) cause the Company to become subject to, or to become liable for the payment
of any Tax;


(v) contravene, conflict with, or result in a violation or breach of any
provision of, or give any Person the right to declare a default or exercise any
remedy under, or to accelerate the maturity or performance of, or to cancel,
terminate, or modify, any Applicable Contract; or


(vi)  result in the imposition or creation of any Encumbrance upon or with
respect to any of the assets owned or used by the Company.


Except as set forth in Part 3.2 of the Disclosure Letter, neither Seller or the
Company is or will be required to give any notice to or obtain any Consent from
any Person in connection with the execution and delivery of this Agreement or
the consummation or performance of any of the Contemplated Transactions.


(c) Seller is acquiring the Promissory Note for his own account and not with a
view to distribution within the meaning of Section 2(11) of the Securities Act.
Seller is an "accredited investor" as such term is defined in Rule 501(a) under
the Securities Act.
 
3.3 CAPITALIZATION
 
The authorized equity securities of the Company consist of 1,000 shares of
common stock, no par value per share, of which 700 shares are issued and
outstanding and constitute the Shares and are owned by Seller. Seller is and
will be on the Closing Date the record and beneficial owner and holder of the
Shares, free and clear of all Encumbrances. No legend or other reference to any
purported Encumbrance appears upon any certificate representing equity
securities of the Company. All of the outstanding equity securities of the
Company have been duly authorized and validly issued and are fully paid and
nonassessable. There are no Contracts relating to the issuance, sale, or
transfer of any equity securities or other securities of the Company. None of
the outstanding equity securities or other securities of the Company was issued
in violation of the Securities Act or any other Legal Requirement. The Company
does not own, or have any Contract to acquire, any equity securities or other
securities of any Person or any direct or indirect equity or ownership interest
in any other business.

 

12

--------------------------------------------------------------------------------


 
3.4 FINANCIAL STATEMENTS
 
Seller have delivered to Buyer: (a) audited consolidated balance sheets of the
Company as of December 31 in each of the years 2003 through 2004, and the
related audited consolidated statements of income, changes in stockholders'
equity, and cash flow for each of the fiscal years then ended together with the
report thereon of Darnall, Sikes, Gardes & Frederick, independent certified
public accountants, (b) an audited consolidated balance sheet of the Company as
of October 31, 2005 (including the notes thereto, the "Balance Sheet"), and the
related audited consolidated statements of income, changes in stockholders'
equity, and cash flow for the ten months then ended together with the report
thereon of Darnall, Sikes, Gardes & Frederick, independent certified public
accountants, and (c)  unaudited consolidated balance sheet of the Company as of
January 31, 2006 (the "Interim Balance Sheet") and the related unaudited
consolidated statements of income, changes in stockholders equity, and cash flow
for the three months then ended, including in each case the notes thereto. Such
financial statements and notes fairly present the financial condition and the
results of operations, changes in stockholders equity, and cash flow of the
Company as at the respective dates of and for the periods referred to in such
financial statements, all in accordance with GAAP, subject, in the case of
interim financial statements, to normal recurring year-end adjustments (the
effect of which will not, individually or in the aggregate, be materially
adverse) and the absence of notes (that, if presented, would not differ
materially from those included in the Balance Sheet); the financial statements
referred to in this Section 3.4 reflect the consistent application of such
accounting principles throughout the periods involved, except as disclosed in
the notes to such financial statements. No financial statements of any Person
other than the Company is required by GAAP to be included in the consolidated
financial statements of the Company.


3.5 BOOKS AND RECORDS


The books of account, minute books, stock record books, and other records of the
Company, all of which have been made available to Buyer, are complete and
correct and have been maintained in accordance with sound business practices and
the requirements, including the maintenance of an adequate system of internal
controls. The minute books of the Company contain accurate and reasonably
complete records of all meetings held of, and corporate action taken by, the
stockholders, the Boards of Directors, and committees of the Boards of Directors
of the Company, and no meeting of any such stockholders, Board of Directors, or
committee has been held for which minutes have not been prepared and are not
contained in such minute books. At the Closing, all of those books and records
will be in the possession of the Company.

 

13

--------------------------------------------------------------------------------



3.6 TITLE TO PROPERTIES; ENCUMBRANCES


Part 3.6 of the Disclosure Letter contains a complete and accurate list of all
real property, leaseholds, or other interests therein owned or leased by the
Company. The Company has distributed to the Seller the real property in
Broussard, Louisiana prior to the Closing from which the Company operates its
business (the “Broussard Property”). The Company owns all the properties and
assets (whether tangible or intangible) that they purport to own located in the
facilities operated by the Company or reflected as owned in the books and
records of the Company, including all of the properties and assets reflected in
the Balance Sheet and the Interim Balance Sheet (except for assets held under
capitalized leases disclosed or not required to be disclosed in Part 3.6 of the
Disclosure Letter and personal property sold since the date of the Balance Sheet
and the Interim Balance Sheet, as the case may be, in the Ordinary Course of
Business and the Broussard Property), and all of the properties and assets
purchased or otherwise acquired by the Company since the date of the Balance
Sheet (except for personal property acquired and sold since the date of the
Balance Sheet in the Ordinary Course of Business and consistent with past
practice) are listed in Part 3.6 of the Disclosure Letter. All material
properties and assets reflected in the Balance Sheet and the Interim Balance
Sheet are free and clear of all Encumbrances as of the Closing and are not
subject to any reservations or limitations of any nature except, with respect to
such properties and assets, (a)  security interests incurred in connection with
the purchase of property or assets after the date of the Interim Balance Sheet
(such mortgages and security interests being limited to the property or assets
so acquired), with respect to which no default (or event that, with notice or
lapse of time or both, would constitute a default) exists and (b) liens for
current taxes not yet due. All buildings, plants, and structures utilized by the
Company lies wholly within the boundaries of the real property leased by the
Company from the Seller and to the Knowledge of Seller do not encroach upon the
property of, or otherwise conflict with the property rights of, any other
Person.


3.7 CONDITION AND SUFFICIENCY OF ASSETS


The buildings, plants, structures, and equipment of the Company are structurally
sound, are in good operating condition and repair (reasonable wear and tear
excepted), and are adequate for the uses to which they are being put, and none
of such buildings, plants, structures, and equipment is in need of maintenance
or repairs except for ordinary, routine maintenance and repairs that are not
material in nature or cost. The buildings, plants, structures, and equipment of
the Company are sufficient for the continued conduct of the Company's businesses
after the Closing in substantially the same manner as conducted prior to the
Closing.


3.8  ACCOUNTS RECEIVABLE


All accounts receivable of the Company that are reflected on the Balance Sheet
or the Interim Balance Sheet or on the accounting records of the Company as of
the Closing Date (collectively, the "Accounts Receivable") represent or will
represent valid obligations arising from sales actually made or services
actually performed in the Ordinary Course of Business. Unless paid prior to the
Closing Date, the Accounts Receivable are or will be as of the Closing Date
current and collectible net of the respective reserves shown on the Balance
Sheet or the Interim Balance Sheet or on the accounting records of the Company
as of the Closing Date (which reserves are adequate and calculated consistent
with past practice and, in the case of the reserve as of the Closing, will not
represent a greater percentage of the Accounts Receivable as of the Closing Date
than the reserve reflected in the Interim Balance Sheet represented of the
Accounts Receivable reflected therein and will not represent a material adverse
change in the composition of such Accounts Receivable in terms of aging).
Subject to such reserves, each of the Accounts Receivable either has been or
will be collected in full, without any set-off, within ninety days after the day
on which it first becomes due and payable. There is no contest, claim, or right
of set-off, other than returns in the Ordinary Course of Business, under any
Contract with any obligor of an Accounts Receivable relating to the amount or
validity of such Accounts Receivable. Part 3.8 of the Disclosure Letter contains
a complete and accurate list of all Accounts Receivable as of the date of the
Interim Balance Sheet, which list sets forth the aging of such Accounts
Receivable.


14

--------------------------------------------------------------------------------


 
3.9 INVENTORY


All inventory of the Company, whether or not reflected in the Balance Sheet or
the Interim Balance Sheet, consists of a quality and quantity usable and salable
in the Ordinary Course of Business, except for obsolete items and items of
below-standard quality, all of which have been written off or written down to
net realizable value in the Balance Sheet or the Interim Balance Sheet or on the
accounting records of the Company as of the Closing Date, as the case may be.
All inventories not written off have been priced at a lower of cost or market on
a weighted average cost. The quantities of each item of inventory (whether raw
materials, work-in-process, or finished goods) are not excessive, but are
reasonable in the present circumstances of the Company.


3.10  NO UNDISCLOSED LIABILITIES


Except as set forth in Part 3.10 of the Disclosure Letter, the Company has no
liabilities or obligations of any nature (whether known or unknown and whether
absolute, accrued, contingent, or otherwise) except for liabilities or
obligations reflected or reserved against in the Balance Sheet or the Interim
Balance Sheet and current liabilities incurred in the Ordinary Course of
Business since the respective dates thereof. Except for the Net Working Capital
Amount and the distribution of the Broussard Property, the Company does not owe
Seller any distributions, advances or loans.


3.11  TAXES


(a) The Company has filed or caused to be filed (on a timely basis since 2001)
all Tax Returns that are or were required to be filed by or with respect the
Company, pursuant to applicable Legal Requirements. Seller has delivered to
Buyer copies of, and Part 3.11 of the Disclosure Letter contains a complete and
accurate list of, all such Tax Returns relating to income or franchise taxes
filed since 2002. The Company has paid, or made provision for the payment of,
all Taxes that have or may have become due pursuant to those Tax Returns or
otherwise, or pursuant to any assessment received by Seller or the Company,
except such Taxes, if any, as are listed in Part 3.11 of the Disclosure Letter
and are being contested in good faith and as to which adequate reserves
(determined in accordance with GAAP) have been provided in the Balance Sheet and
the Interim Balance Sheet.

 

15

--------------------------------------------------------------------------------





(b) Part 3.11 of the Disclosure Letter contains a complete and accurate list of
all audits of all such Tax Returns, including a reasonably detailed description
of the nature and outcome of each audit. All deficiencies proposed as a result
of such audits have been paid, reserved against, settled, or, as described in
Part 3.11 of the Disclosure Letter, are being contested in good faith by
appropriate proceedings. Part 3.11 of the Disclosure Letter describes all
adjustments to the United States federal income Tax Returns filed by the Company
or any group of corporations including the Company for all taxable years since
2001, and the resulting deficiencies proposed by the IRS. Except as described in
Part 3.11 of the Disclosure Letter, neither Seller or the Company has given or
been requested to give waivers or extensions (or is or would be subject to a
waiver or extension given by any other Person) of any statute of limitations
relating to the payment of Taxes of the Company or for which the Company may be
liable.


(c) The charges, accruals, and reserves with respect to Taxes on the respective
books of the Company are adequate (determined in accordance with GAAP) and are
at least equal to the Company's liability for Taxes. There exists no proposed
tax assessment against the Company except as disclosed in the Balance Sheet or
in Part 3.11 of the Disclosure Letter. No consent to the application of
Section 341(f)(2) of the IRC has been filed with respect to any property or
assets held, acquired, or to be acquired by the Company. All Taxes that the
Company is or was required by Legal Requirements to withhold or collect have
been duly withheld or collected and, to the extent required, have been paid to
the proper Governmental Body or other Person.


(d) All Tax Returns filed by (or that include on a consolidated basis) the
Company or Seller for income from the Company are true, correct, and complete.
There is no tax sharing agreement that will require any payment by the Company
after the date of this Agreement. During the consistency period (as defined in
Section 338(h)(4) of the IRC with respect to the sale of the Shares to Buyer),
the Company or target affiliate (as defined in Section 338(h)(6) of the IRC with
respect to the sale of the Shares to Buyer) has not sold or will sell any
property or assets to Buyer or to any member of the affiliated group (as defined
in Section 338(h)(5) of the IRC) that includes Buyer. Part 3.11 of the
Disclosure Letter lists all such target affiliates.


(e) The Company is an S corporation as defined in the Code Section 1361 and has
been treated in a similar manner for purposes of the income tax laws for all
states in which it has been subject to taxation where such treatment is legally
available, and the Company is not and has not been subject to either the
built-in gains tax under Code Section 1374 or the passive income tax under Code
Section 1375. Part 3.11(e) of the Disclosure Letter lists all the states and
localities with respect to which the Company is required to file any corporate
income or franchise tax returns and sets forth whether the Company is treated as
the equivalent of an S corporation by or with respect to each such state or
locality. The Company has properly filed Tax Returns with and paid and
discharged any liabilities for Taxes in any states or localities in which it is
subject to Tax.


(f) Seller and the Company have disclosed on their federal income Tax Returns
all positions taken therein that could give rise to a substantial understatement
of federal income Tax within the meaning of Code Section 6662.

 

16

--------------------------------------------------------------------------------



(g) The disallowance of a deduction under Code Section 162(m) for employee
remuneration will not apply to any amount paid or payable by Seller under any
contractual arrangement currently in effect.


3.12  NO MATERIAL ADVERSE CHANGE


Since the date of the Balance Sheet, there has not been any material adverse
change in the business, operations, properties, prospects, assets, or condition
of the Company, and no event has occurred or circumstance exists that may result
in such a material adverse change.


3.13  EMPLOYEE BENEFITS


The Seller has delivered to the Buyer a true, correct and complete list (which
is set forth on Part 3.13 of the Disclosure Letter) of all employee benefit
plans of the Company, including all written employment agreements and all other
agreements or arrangements that could obligate the Company or any affiliate of
the Company to make any severance, change-of-control or other, similar payments
and all deferred compensation agreements, together with true, correct and
complete copies of such plans, agreements and any trusts related thereto, and
classifications of employees covered thereby. Except for the employee benefit
plans, if any, described on Part 3.13 of the Disclosure Letter, the Company does
not sponsor, maintain or contribute to any plan program, fund or arrangement
that constitutes an "employee pension benefit plan," and the Company does not
have any obligation to contribute to or accrue or pay any benefits under any
deferred compensation or retirement funding arrangement on behalf of any
employee or employees (such as, for example, and without limitation, any
individual retirement account or annuity, any "excess benefit plan" (within the
meaning of Section 3(36) of the Employee Retirement Income Security Act of 1974,
as amended "ERISA") or any non-qualified deferred compensation arrangement). For
the purposes of this Agreement, the term "employee pension benefit plan" shall
have the same meaning as is given that term in Section 3(2) of ERISA. The
Company has not sponsored, maintained or contributed to any employee pension
benefit plan, nor is the Company required to contribute to any retirement plan
pursuant to the provisions of any collective bargaining agreement establishing
the terms and conditions of employment of any of the Company's employees, other
than the plans set forth on Part 3.13 of the Disclosure Letter. The Company is
not now, nor as a result of its past activities can it reasonably be expected to
become, liable to the Pension Benefit Guaranty Corporation (other than for
premium payments) or to any multi employer employee pension benefit plan under
the provisions of Title IV of ERISA. All employee benefit plans listed in Part
3.13 of the Disclosure Letter and the administration thereof are in substantial
compliance with their terms and all applicable provisions of ERISA and the
regulations issued thereunder, as well as with all other applicable federal,
state and local statutes, ordinances and regulations. All accrued contribution
obligations of the Company or any subsidiary with respect to any plan listed in
Part 3.13 of the Disclosure Letter have either been fulfilled in their entirety
or are fully reflected on the Unaudited Balance Sheets of the Company.


Compliance with the Code and ERISA . All employee benefit plans listed in Part
3.13 of the Disclosure Letter that are intended to qualify under Section 401(a)
of the Code (the "Qualified Plans") are, and have been so qualified and have
been determined by the Internal Revenue Service to be so qualified, and copies
of such determination letters are included as part of Part 3.13 of the
Disclosure Letter. Except as disclosed in Part 3.13 of the Disclosure Letter,
all reports and other documents required to be filed with any governmental
agency or distributed to plan participants or beneficiaries (including, but not
limited to, actuarial reports, audits or Returns) have been timely filed or
distributed, and copies thereof are included as part of Part 3.13 of the
Disclosure Letter. No plan listed in Part 3.13 of the Disclosure Letter, or the
Company has engaged in any transaction prohibited under the provisions of
Section 4975 of the Code or Section 406 of ERISA. No employee benefit plan
listed in Part 3.13 of the Disclosure Letter has incurred an accumulated funding
deficiency, as defined in Section 412(a) of the Code and Section 302(1) of
ERISA; and the Company has not incurred (i) any liability for excise tax or
penalty payable to the Internal Revenue Service, or (ii) any liability to the
Pension Benefit Guaranty Corporation (other than for premium payments). In
addition:
 
17

--------------------------------------------------------------------------------




(i) there have been no terminations or discontinuance of contributions to any
Qualified Plan without notice to and approval by the Internal Revenue Service;


(ii) no plan listed in Part 3.13 of the Disclosure Letter that is subject to the
provisions of Title IV of ERISA has been terminated;


(iii) there have been no "reportable events" (as that phrase is defined in
Section 4043 of ERISA) with respect to employee benefit plans listed in Part
3.13 to the Disclosure Letter;


(v) the Company has not incurred liability under Section 4062 of ERISA; and


(vi) no circumstances exist pursuant to which the Company could reasonably be
expected to have any direct or indirect liability whatsoever (including, but not
limited to, any liability to any multi employer plan or the Pension Benefit
Guaranty Corporation under Title IV of ERISA or to the Internal Revenue Service
for any excise tax or penalty, or being subject to any statutory Lien to secure
payment of any such liability) with respect to any plan now or heretofore
maintained or contributed to by any entity other than the Company that is, or at
any time was, a member of a "controlled group" (as defined in Section
412(n)(6)(B) of the Code) that includes the Company ("Controlled Group").


The transactions contemplated by this Agreement together with any amounts paid
or payable by the Company or any member of the Controlled Group have not
resulted in and will not result in payments to "disqualified individuals" (as
defined in Section 280G(c) of the Code) of the Company or any member of the
Controlled Group which, individually or in the aggregate will constitute "excess
parachute payments" (as defined in Section 280G(b) of the Code) resulting in the
imposition of the excise tax under Section 4999 of the Code or the disallowance
of deductions under Section 280G of the Code.

 

18

--------------------------------------------------------------------------------


 
 
3.14 COMPLIANCE WITH LEGAL REQUIREMENTS; GOVERNMENTAL AUTHORIZATIONS
 
(a) Except as set forth in Part 3.14 of the Disclosure Letter and except where a
failure to do so could not be reasonably expected to cause a material adverse
effect on the Company:


(i) the Company is, and at all times since January 1, 2005 has been, in
substantial compliance with each Legal Requirement that is or was applicable to
it or to the conduct or operation of its business or the ownership or use of any
of its assets;
 
(ii) no event has occurred or circumstance exists that (with or without notice
or lapse of time) (A) may constitute or result in a violation by the Company of,
or a failure on the part of the Company to comply with, any Legal Requirement,
or (B) may give rise to any obligation on the part of the Company to undertake,
or to bear all or any portion of the cost of, any remedial action of any nature;
and


(iii) the Company has not received, at any time since January 1, 2005, any
notice or other communication (whether oral or written) from any Governmental
Body or any other Person regarding (A) any actual, alleged, possible, or
potential violation of, or failure to comply with, any Legal Requirement, or (B)
any actual, alleged, possible, or potential obligation on the part of the
Company to undertake, or to bear all or any portion of the cost of, any remedial
action of any nature.


(b) Part 3.14 of the Disclosure Letter contains a complete and accurate list of
each Governmental Authorization that is held by the Company or that otherwise
relates to the business of, or to any of the assets owned or used by, the
Company. Each Governmental Authorization listed or required to be listed in Part
3.14 of the Disclosure Letter is valid and in full force and effect. Except as
set forth in Part 3.14 of the Disclosure Letter:


(i) the Company is, and at all times since January 1, 2005 has been, in
substantial compliance with all of the terms and requirements of each
Governmental Authorization identified or required to be identified in Part 3.14
of the Disclosure Letter;


(ii) no event has occurred or circumstance exists that may (with or without
notice or lapse of time) (A) constitute or result directly or indirectly in a
material violation of or a failure to substantially comply with any term or
requirement of any Governmental Authorization listed or required to be listed in
Part 3.14 of the Disclosure Letter, or (B) result directly or indirectly in the
revocation, withdrawal, suspension, cancellation, or termination of, or any
modification to, any Governmental Authorization listed or required to be listed
in Part 3.14 of the Disclosure Letter;


(iii) the Company has received, at any time since January 1, 2005, any notice or
other communication (whether oral or written) from any Governmental Body or any
other Person regarding (A) any actual, alleged, possible, or potential violation
of or failure to comply with any term or requirement of any Governmental
Authorization, or (B) any actual, proposed, possible, or potential revocation,
withdrawal, suspension, cancellation, termination of, or modification to any
Governmental Authorization; and

 

19

--------------------------------------------------------------------------------


 
(iv) to the Knowledge of Seller all applications required to have been filed for
the renewal of the Governmental Authorizations listed or required to be listed
in Part 3.14 of the Disclosure Letter have been duly filed on a timely basis
with the appropriate Governmental Bodies, and all other filings required to have
been made with respect to such Governmental Authorizations have been duly made
on a timely basis with the appropriate Governmental Bodies.


The Governmental Authorizations listed in Part 3.14 of the Disclosure Letter
collectively constitute all of the Governmental Authorizations necessary to
permit the Company to lawfully conduct and operate its businesses in the manner
they currently conduct and operate such businesses and to permit the Company to
own and use its assets in the manner in which it currently owns and uses such
assets except where a failure to do so could not be reasonably expected to cause
a material adverse effect on the Company


3.15 LEGAL PROCEEDINGS; ORDERS


(a) Except as set forth in Part 3.15 of the Disclosure Letter, there is no
pending Proceeding:


(i) that has been commenced by or against the Company or that otherwise relates
to or may affect the business of, or any of the assets owned or used by, the
Company; or


(ii) that challenges, or that may have the effect of preventing, delaying,
making illegal, or otherwise interfering with, any of the Contemplated
Transactions.


To the Knowledge of Seller and the Company, (1) no such Proceeding has been
Threatened, and (2) no event has occurred or circumstance exists that may give
rise to or serve as a basis for the commencement of any such Proceeding. Seller
has delivered to Buyer copies of all pleadings, correspondence, and other
documents relating to each Proceeding listed in Part 3.15 of the Disclosure
Letter. The Proceedings listed in Part 3.15 of the Disclosure Letter will not
have a material adverse effect on the business, operations, assets, condition,
or prospects of the Company.


(b) Except as set forth in Part 3.15 of the Disclosure Letter:


(i) there is no Order to which any of the Company, or any of the assets owned or
used by the Company, is subject;


(ii) Seller is not subject to any Order that relates to the business of, or any
of the assets owned or used by, the Company; and

 

20

--------------------------------------------------------------------------------


 
(iii) to the Knowledge of Seller and the Company, no officer, director, agent,
or employee of the Company is subject to any Order that prohibits such officer,
director, agent, or employee from engaging in or continuing any conduct,
activity, or practice relating to the business of the Company.


(c) Except as set forth in Part 3.15 of the Disclosure Letter:


(i) the Company is, and at all times since January 1, 2005, has been in
substantial compliance with all of the terms and requirements of each Order to
which it, or any of the assets owned or used by it, is or has been subject;


(ii) no event has occurred or circumstance exists that may constitute or result
in (with or without notice or lapse of time) a violation of or failure to
substantially comply with any term or requirement of any Order to which the
Company, or any of the assets owned or used by the Company, is subject; and


(iii) the Company has not received, at any time since January 1, 2005, any
notice or other communication (whether oral or written) from any Governmental
Body or any other Person regarding any actual, alleged, possible, or potential
violation of, or failure to comply with, any term or requirement of any Order to
which the Company, or any of the assets owned or used by the Company, is or has
been subject.


3.16 ABSENCE OF CERTAIN CHANGES AND EVENTS


Except as set forth in Part 3.16 of the Disclosure Letter, since the date of the
Balance Sheet, the Company has conducted its businesses only in the Ordinary
Course of Business and there has not been any:


(a) change in the Company's authorized or issued capital stock; grant of any
stock option or right to purchase shares of capital stock of the Company;
issuance of any security convertible into such capital stock; grant of any
registration rights; purchase, redemption, retirement, or other acquisition by
the Company of any shares of any such capital stock; or declaration or payment
of any dividend or other distribution or payment in respect of shares of capital
stock (other than the distribution of Net Working Capital and the Broussard
Property);


(b) amendment to the Organizational Documents of the Company;


(c) payment or increase by the Company of any bonuses, salaries, or other
compensation to any “employee (other than those bonuses, raises or other
compensation listed in Part 3.16 of Disclosure Schedule), stockholder, director,
officer or” entry into any employment, severance, or similar Contract with any
director, officer, or employee;

 

21

--------------------------------------------------------------------------------



(d) adoption of, or increase in the payments to or benefits under, any profit
sharing, bonus, deferred compensation, savings, insurance, pension, retirement,
or other employee benefit plan for or with any employees of the Company;


(e) damage to or destruction or loss of any asset or property of the Company,
whether or not covered by insurance, materially and adversely affecting the
properties, assets, business, financial condition, or prospects of the Company,
taken as a whole;


(f) entry into, termination of, or receipt of notice of termination of (i) any
license, distributorship, dealer, sales representative, joint venture, credit,
or similar agreement, or (ii) any Contract or transaction involving a total
remaining commitment by or to the Company of at least $25,000.00;


(g) sale (other than sales of inventory in the Ordinary Course of Business and
the Broussard Property), lease, or other disposition of any asset or property of
the Company or mortgage, pledge, or imposition of any lien or other encumbrance
on any material asset or property of the Company, including the sale, lease, or
other disposition of any of the Intellectual Property Assets;


(h) cancellation or waiver of any claims or rights with a value to the Company
in excess of $25,000.00;


(i) material change in the accounting methods used by the Company; or


(j) agreement, whether oral or written, by the Company to do any of the
foregoing.


3.17 CONTRACTS; NO DEFAULTS


(a) Part 3.17(a) of the Disclosure Letter contains a complete and accurate list,
and Seller has delivered to Buyer true and complete copies, of:


(i) each Applicable Contract that involves performance of services or delivery
of goods or materials by the Company of an amount or value in excess of
$25,000.00.


(ii) each Applicable Contract that involves performance of services or delivery
of goods or materials to the Company of an amount or value in excess of
$25,000.00.


(iii) each Applicable Contract that was not entered into in the Ordinary Course
of Business and that involves expenditures or receipts of the Company in excess
of $25,000.00.


(iv) each lease (other than the “Lease Agreement”), rental or occupancy
agreement, license, installment and conditional sale agreement, and other
Applicable Contract affecting the ownership of, leasing of, title to, use of, or
any leasehold or other interest in, any real or personal property (except
personal property leases and installment and conditional sales agreements having
a value per item or aggregate payments of less than $25,000.00 and with terms of
less than one year);

 

22

--------------------------------------------------------------------------------


 
(v) each licensing agreement or other Applicable Contract with respect to
patents, trademarks, copyrights, or other intellectual property, including
agreements with current or former employees, consultants, or contractors
regarding the appropriation or the non-disclosure of any of the Intellectual
Property Assets;


(vi) each collective bargaining agreement and other Applicable Contract to or
with any labor union or other employee representative of a group of employees;


(vii) each joint venture, partnership, and other Applicable Contract (however
named) involving a sharing of profits, losses, costs, or liabilities by the
Company with any other Person;


(viii) each Applicable Contract containing covenants that in any way purport to
restrict the business activity of the Company or any Affiliate of the Company or
limit the freedom of the Company or any Affiliate of the Company to engage in
any line of business or to compete with any Person;


(ix) each Applicable Contract providing for payments to or by any Person based
on sales, purchases, or profits, other than direct payments for goods;


(x) each power of attorney that is currently effective and outstanding;


(xi) each Applicable Contract entered into other than in the Ordinary Course of
Business that contains or provides for an express undertaking by the Company to
be responsible for consequential damages;


(xii) each Applicable Contract for capital expenditures in excess of $25,000.00;


(xiii) each written warranty, guaranty, and or other similar undertaking with
respect to contractual performance extended by the Company other than in the
Ordinary Course of Business; and


(xiv) each amendment, supplement, and modification (whether oral or written) in
respect of any of the foregoing.


Part 3.17(a) of the Disclosure Letter sets forth reasonably complete details
concerning such Contracts, including the parties to the Contracts, the amount of
the remaining commitment of the Company under the Contracts, and the Company's
office where details relating to the Contracts are located.

 

23

--------------------------------------------------------------------------------





(b) Except as set forth in Part 3.17(b) of the Disclosure Letter:


(i) Seller (and no Related Person of Seller) has not or will not acquire any
rights under, and Seller has not or will not become subject to any obligation or
liability under, any Contract that relates to the business of, or any of the
assets owned or used by the Company; and


(ii) to the Knowledge of Seller and the Company, no officer, director, agent,
employee, consultant, or contractor of the Company is bound by any Contract that
purports to limit the ability of such officer, director, agent, employee,
consultant, or contractor to (A) engage in or continue any conduct, activity, or
practice relating to the business of the Company, or (B) assign to the Company
or to any other Person any rights to any invention, improvement, or discovery.


(c) Except as set forth in Part 3.17(c) of the Disclosure Letter, each Contract
identified or required to be identified in Part 3.17(a) of the Disclosure Letter
is in full force and effect and is valid and enforceable in accordance with its
terms.


(d) Except as set forth in Part 3.17(d) of the Disclosure Letter:


(i) the Company is, and at all times since January 1, 2005, has been in full
compliance with all applicable terms and requirements of each Contract under
which the Company has or had any obligation or liability or by which the Company
or any of the assets owned or used by the Company is or was bound;


(ii) each other Person that has or had any obligation or liability under any
Contract under which the Company has or had any rights is, and at all times
since January 1, 2005, has been in full compliance with all applicable terms and
requirements of such Contract;


(iii) no event has occurred or circumstance exists that (with or without notice
or lapse of time) may contravene, conflict with, or result in a violation or
breach of, or give the Company or other Person the right to declare a default or
exercise any remedy under, or to accelerate the maturity or performance of, or
to cancel, terminate, or modify, any Applicable Contract; and


(iv) the Company has not given to or received from any other Person, at any time
since January 1, 2005, any notice or other communication (whether oral or
written) regarding any actual, alleged, possible, or potential violation or
breach of, or default under, any Contract.


(e) There are no renegotiations of, attempts to renegotiate, or outstanding
rights to renegotiate any material amounts paid or payable to the Company under
current or completed Contracts with any Person and, to the Knowledge of Seller
and the Company, no such Person has made written demand for such renegotiation.

24

--------------------------------------------------------------------------------


 
(f) The Contracts relating to the sale, design, manufacture, or provision of
products or services by the Company have been entered into in the Ordinary
Course of Business and have been entered into without the commission of any act
alone or in concert with any other Person, or any consideration having been paid
or promised, that is or would be in violation of any Legal Requirement.


3.18 INSURANCE


(a) Seller has delivered to Buyer:


(i) true and complete copies of all policies of insurance to which the Company
is a party or under which the Company, or any director of the Company, is or has
been covered at any time within the 3 years preceding the date of this
Agreement;


(ii) true and complete copies of all pending applications for policies of
insurance; and


(iii) any statement by the auditor of the Company's financial statements with
regard to the adequacy of such entity's coverage or of the reserves for claims.


(b) Part 3.18(b) of the Disclosure Letter describes:


(i) any self-insurance arrangement by or affecting the Company, including any
reserves established thereunder;


(ii) any contract or arrangement, other than a policy of insurance, for the
transfer or sharing of any risk by the Company; and


(iii) all obligations of the Company to third parties with respect to insurance
(including such obligations under leases and service agreements) and identifies
the policy under which such coverage is provided.


(c) Part 3.18(c) of the Disclosure Letter sets forth, by year, for the current
policy year and each of the 2 preceding policy years:


(i) a summary of the loss experience under each policy;


(ii) a statement describing each claim under an insurance policy for an amount
in excess of $25,000.00, which sets forth:


(A) the name of the claimant;

 

25

--------------------------------------------------------------------------------





(B) a description of the policy by insurer, type of insurance, and period of
coverage; and


(C) the amount and a brief description of the claim.


(d) Except as set forth on Part 3.18(d) of the Disclosure Letter:


(i) All policies to which the Company is a party or that provide coverage to
Seller, the Company, or any director or officer of the Company:


(A) are valid, outstanding, and enforceable;


(B) to the Knowledge of Seller are issued by an insurer that is financially
sound and reputable;


(C) to the Knowledge of Seller taken together, provide adequate insurance
coverage for the assets and the operations of the Company in such reasonable
amounts as would be carried by a Person carrying on the same business or
businesses as the Company;


(D) are sufficient for compliance with all Legal Requirements and Contracts to
which the Company is a party or by which any of them is bound.


(E) do not provide for any retrospective premium adjustment or other
experienced-based liability on the part of the Company.


(ii) Neither Seller or the Company have received (A) any refusal of coverage or
any notice that a defense will be afforded with reservation of rights, or (B)
any notice of cancellation or any other indication that any insurance policy is
no longer in full force or effect or will not be renewed or that the issuer of
any policy is not willing or able to perform its obligations thereunder.


(iii) The Company has paid all premiums due, and has otherwise performed all of
their respective obligations, under each policy to which the Company is a party
or that provides coverage to the Company or director thereof.


(iv) The Company has given notice to the insurer of all claims that may be
insured thereby.


3.19 ENVIRONMENTAL MATTERS


Except as set forth in part 3.19 of the Disclosure Letter:
 

 

26

--------------------------------------------------------------------------------



(a) The Company is, and at all times has been, in full compliance with, and has
not been and is not in violation of or liable under, any Environmental Law.
Neither Seller or the Company have any basis to expect, nor has any of them or
any other Person for whose conduct they are or may be held to be responsible
received, any actual or Threatened order, notice, or other communication from
(i) any Governmental Body or private citizen acting in the public interest, or
(ii) the current or prior owner or operator of any Facilities, of any actual or
potential violation or failure to comply with any Environmental Law, or of any
actual or Threatened obligation to undertake or bear the cost of any
Environmental, Health, and Safety Liabilities with respect to any of the
Facilities or any other properties or assets (whether real, personal, or mixed)
in which Seller or the Company has had an interest, or with respect to any
property or Facility at or to which Hazardous Materials were generated,
manufactured, refined, transferred, imported, used, or processed by Seller, the
Company, or any other Person for whose conduct they are or may be held
responsible, or from which Hazardous Materials have been transported, treated,
stored, handled, transferred, disposed, recycled, or received.


(b) There are no pending or, to the Knowledge of Seller and the Company,
Threatened claims, Encumbrances, or other restrictions of any nature, resulting
from any Environmental, Health, and Safety Liabilities or arising under or
pursuant to any Environmental Law, with respect to or affecting any of the
Facilities or any other properties and assets (whether real, personal, or mixed)
in which Seller or the Company has or had an interest.


(c) Neither Seller or the Company have Knowledge of any basis to expect, nor has
any of them or any other Person for whose conduct they are or may be held
responsible, received, any citation, directive, inquiry, notice, Order, summons,
warning, or other communication that relates to Hazardous Activity, Hazardous
Materials, or any alleged, actual, or potential violation or failure to comply
with any Environmental Law, or of any alleged, actual, or potential obligation
to undertake or bear the cost of any Environmental, Health, and Safety
Liabilities with respect to any of the Facilities or any other properties or
assets (whether real, personal, or mixed) in which Seller or the Company had an
interest, or with respect to any property or facility to which Hazardous
Materials generated, manufactured, refined, transferred, imported, used, or
processed by Seller, the Company, or any other Person for whose conduct they are
or may be held responsible, have been transported, treated, stored, handled,
transferred, disposed, recycled, or received.


(d) Neither Seller or the Company, or any other Person for whose conduct they
are or may be held responsible, have any Environmental, Health, and Safety
Liabilities with respect to the Facilities or, to the Knowledge of Seller and
the Company, with respect to any other properties and assets (whether real,
personal, or mixed) in which Seller or the Company (or any predecessor), has or
had an interest, or at any property geologically or hydrologically adjoining the
Facilities or any such other property or assets.


(e) There are no Hazardous Materials present on or in the Environment at the
Facilities or at any geologically or hydrologically adjoining property,
including any Hazardous Materials contained in barrels, above or underground
storage tanks, landfills, land deposits, dumps, equipment (whether moveable or
fixed) or other containers, either temporary or permanent, and deposited or
located in land, water, sumps, or any other part of the Facilities or such
adjoining property, or incorporated into any structure therein or thereon.
Neither Seller, the Company, any other Person for whose conduct they are or may
be held responsible, or to the Knowledge of Seller and the Company, any other
Person, has permitted or conducted, or is aware of, any Hazardous Activity
conducted with respect to the Facilities or any other properties or assets
(whether real, personal, or mixed) in which Seller or the Company has or had an
interest except in full compliance with all applicable Environmental Laws.

 

27

--------------------------------------------------------------------------------


 
(f) There has been no Release or, to the Knowledge of Seller and the Company,
Threat of Release, of any Hazardous Materials at or from the Facilities or at
any other locations where any Hazardous Materials were generated, manufactured,
refined, transferred, produced, imported, used, or processed from or by the
Facilities, or from or by any other properties and assets (whether real,
personal, or mixed) in which Seller or the Company has or had an interest, or to
the Knowledge of Seller and the Company any geologically or hydrologically
adjoining property, whether by Seller, the Company, or any other Person.


(g) Seller has delivered to Buyer true and complete copies and results of any
reports, studies, analyses, tests, or monitoring possessed or initiated by
Seller or the Company pertaining to Hazardous Materials or Hazardous Activities
in, on, or under the Facilities, or concerning compliance by Seller, the
Company, or any other Person for whose conduct they are or may be held
responsible, with Environmental Laws.


3.20 EMPLOYEES


(a) Part 3.20 of the Disclosure Letter contains a complete and accurate list of
the following information for each employee or director of the Company,
including each employee on leave of absence or layoff status: employer; name;
job title; current compensation paid or payable and any change in compensation
since January 1, 2005; vacation accrued; and service credited for purposes of
vesting and eligibility to participate under the Company's pension, retirement,
profit-sharing, thrift-savings, deferred compensation, stock bonus, stock
option, cash bonus, employee stock ownership (including investment credit or
payroll stock ownership), severance pay, insurance, medical, welfare, or
vacation plan, other Employee Pension Benefit Plan or Employee Welfare Benefit
Plan, or any other employee benefit plan or any Director Plan.


(b) No employee or director of the Company is a party to, or is otherwise bound
by, any agreement or arrangement, including any confidentiality,
non-competition, or proprietary rights agreement, between such employee or
director and any other Person ("Proprietary Rights Agreement") that in any way
adversely affects or will affect (i) the performance of his duties as an
employee or director of the Company, or (ii) the ability of the Company to
conduct its business, including any Proprietary Rights Agreement with Seller or
the Company by any such employee or director. To Seller's Knowledge, no
director, officer, or other key employee of the Company intends to terminate his
employment with the Company.


(c) Part 3.20 of the Disclosure Letter also contains a complete and accurate
list of the following information for each retired employee or director of the
Company, or their dependents, receiving benefits or scheduled to receive
benefits in the future: name, pension benefit, pension option election, retiree
medical insurance coverage, retiree life insurance coverage, and other benefits.

 

28

--------------------------------------------------------------------------------


 
3.21 LABOR RELATIONS; COMPLIANCE


Since January 1, 2005, the Company has not been or is a party to any collective
bargaining or other labor Contract. Since January 1, 2005, there has not been,
there is not presently pending or existing, and to Seller's Knowledge there is
not Threatened, (a) any strike, slowdown, picketing, work stoppage, or employee
grievance process, (b) any Proceeding against or affecting the Company relating
to the alleged violation of any Legal Requirement pertaining to labor relations
or employment matters, including any charge or complaint filed by an employee or
union with the National Labor Relations Board, the Equal Employment Opportunity
Commission, or any comparable Governmental Body, organizational activity, or
other labor or employment dispute against or affecting the Company or its
premises, or (c) any application for certification of a collective bargaining
agent. To Seller's Knowledge no event has occurred or circumstance exists that
could provide the basis for any work stoppage or other labor dispute. There is
no lockout of any employees by the Company, and no such action is contemplated
by the Company. The Company has complied in all respects with all Legal
Requirements relating to employment, equal employment opportunity,
nondiscrimination, immigration, wages, hours, benefits, collective bargaining,
the payment of social security and similar taxes, occupational safety and
health, and plant closing. The Company is not liable for the payment of any
compensation, damages, taxes, fines, penalties, or other amounts, however
designated, for failure to comply with any of the foregoing Legal Requirements.


3.22 INTELLECTUAL PROPERTY


(a) Intellectual Property Assets--The term "Intellectual Property Assets"
includes:


(i) the name "Rogers Oil Tool Services, Inc.", "CYBER-EYE" and "We'll Put a Grip
on Things", all fictional business names, trading names, registered and
unregistered trademarks, service marks, and applications (collectively,
"Marks");


(ii) all U.S. and foreign patents and patent applications, of the Company or
Seller (collectively, "Patents");


(iii) all copyrights in both published works and unpublished works
(collectively, "Copyrights"); and


(iv) all know-how, trade secrets, confidential information, customer lists,
software, technical information, data, process technology, plans, drawings, and
blue prints (collectively, "Trade Secrets"); owned, used, or licensed by the
Company or Seller as licensee or licensor.


The Seller and the Company are also transferring all inventions and discoveries
related to the business of the Company to Buyer, and Seller and the Company are
the owner of all right, title and interest to such inventions and discoveries
and to Seller's Knowledge, such inventions and discoveries are free of any
Encumbrances.

 

29

--------------------------------------------------------------------------------


 
(b) Agreements--Part 3.22(b) of the Disclosure Letter contains a complete and
accurate list and summary description, including any royalties paid or received
by the Company or Seller, of all Contracts relating to the Intellectual Property
Assets to which the Company is a party or by which the Company is bound, except
for any license implied by the sale of a product and perpetual, paid-up licenses
for commonly available software programs with a value of less than $5,000 under
which the Company is the licensee. There are no outstanding and no Threatened
disputes or disagreements with respect to any such agreement.


(c) Know-How Necessary for the Business


(i) The Intellectual Property Assets are all those necessary for the operation
of the Company's businesses as they are currently conducted. The Company and/or
Seller are the owners of all right, title, and interest in and to each of the
Intellectual Property Assets, as indicated, free and clear of all liens,
security interests, charges, encumbrances, equities, and other adverse claims,
and the Company has the right to use without payment to Seller or a third party
all of the Intellectual Property Assets.


(ii) No employee of the Company has entered into any Contract that restricts or
limits in any way the scope or type of work in which the employee may be engaged
or requires the employee to transfer, assign, or disclose information concerning
his work to anyone other than the Company.


(iii) No employee has made an invention used by the Company that has not been
assigned to the Company or to the Seller. There are no agreements with employees
that require payment of any royalty or fee for an invention made by an employee.


(d) Patents


(i) Part 3.22(d) of the Disclosure Letter contains a complete and accurate list
and summary description of all Patents. The Seller is the owner of all right,
title, and interest in and to each of the Patents, free and clear of all liens,
security interests, charges, encumbrances, entities, and other adverse claims.
In connection with this Agreement and the Patent Assignment, the Seller is
transferring all right, title and interest Seller may have in the Patents and
Intellectual Property Assets to Buyer.


(ii) Except as noted on Section 3.22(d) of the Disclosure Letter, all of the
issued Patents are currently in compliance with formal legal requirements
(including payment of filing, examination, and maintenance fees and proofs of
working or use), and are not subject to any maintenance fees or taxes or actions
falling due within ninety days after the Closing except as noted in Section
3.22(d) of the Disclosure Letter, there are no facts known to the Seller or
Company that would render the patents invalid or unenforceable.
 

 

30

--------------------------------------------------------------------------------


 
(iii) No Patent has been or is now involved in any interference, reissue,
reexamination, or opposition proceeding. There is no potentially interfering
patent or patent application of any third party.


(iv) To the Knowledge of Seller, no Patent has been or is infringed by any third
party or has been challenged or threatened in any way by any third party. None
of the products manufactured and sold or used, or any process or know-how used,
by the Company infringes or is alleged to infringe any patent or other
proprietary right of any - third party.


(v) Certain promotional materials for products made, used and sold under the
patents have contained patent information.


(e) Trademarks


(i) Part 3.22(e) of the Disclosure Letter contains a complete and accurate list
and summary description of all Marks. The Company is the owner of all right,
title, and interest in and to each of the Marks, free and clear of all liens,
security interests, charges, encumbrances, equities, and other adverse claims.


(ii) All Marks that have been registered with the United States Patent and
Trademark Office are currently in compliance with all formal legal requirements
(including the timely post-registration filing of affidavits of use and
incontestability and renewal applications), are valid and enforceable, and are
not subject to any maintenance fees or taxes or actions falling due within
ninety days after the Closing Date.


(iii) To the Knowledge of Seller, no Mark has been or is now involved in any
opposition, invalidation, or cancellation and, to Seller's or Company’s
Knowledge, no such action has been threatened with the respect to any of the
Marks.


(iv) To Seller's Knowledge, there is no potentially interfering trademark or
trademark application of any third party.


(v) To the Knowledge of Seller, no Mark on the List of Marks is being infringed
by Third Parties or, to Seller's or Company’s Knowledge, has been challenged or
threatened in any way. None of the Marks used by the Company infringes or is
alleged to infringe any trade name, trademark, or service mark of any third
party.

31

--------------------------------------------------------------------------------



(vi) All marks on the List of Marks are used on Company’s goods or on
advertisements for Company’s services with a federal registration notice as
appropriate for registered marks.


(f) Copyrights


(i) Part 3.22(f) of the Disclosure Letter contains a complete and accurate list
and summary description of all Copyrights for works of authorship used by
Company whether registered or not. The Company is the owner of all right, title,
and interest in and to each of the Copyrights, free and clear of all liens,
security interests, charges, encumbrances, equities, and other adverse claims.


(ii) All the Copyrights that have been registered and are currently in
compliance with formal legal requirements, are valid and enforceable, and are
not subject to any maintenance fees or taxes or actions falling due within
ninety days after the date of Closing. A list of Federal Copyright registrations
is included in the list referenced above 3.22(f)(i).


(iii) No Copyright is infringed or, has been challenged or threatened in any
way. None of the subject matter of any of the Copyrights infringes or is alleged
to infringe any copyright of any third party or is a derivative work based on
the work of a third party.


(g) Trade Secrets


(i) With respect to each documented Trade Secret, the documentation relating to
such Trade Secret is current, accurate, and sufficient in detail and content to
identify and explain it and to allow its full and proper use without reliance on
the knowledge or memory of any individual.


(ii) Seller and the Company have taken reasonable precautions to protect the
secrecy, confidentiality, and value of their Trade Secrets.


(iii) The Company has good title and an absolute (but not necessarily exclusive)
right to use the Trade Secrets. The Trade Secrets are not part of the public
knowledge or literature, and, to Seller's Knowledge, have not been used,
divulged, or appropriated either for the benefit of any Person or to the
detriment of the Company. No Trade Secret is subject to any adverse claim or has
been challenged or threatened in any way.


3.23 CERTAIN PAYMENTS


Since January 1, 2005, neither the Company or director, officer, agent, or
employee of the Company, or any other Person associated with or acting for or on
behalf of the Company, has directly or indirectly (a) made any contribution,
gift, bribe, rebate, payoff, influence payment, kickback, or other payment to
any Person, private or public, regardless of form, whether in money, property,
or services (i) to obtain favorable treatment in securing business, (ii) to pay
for favorable treatment for business secured, (iii) to obtain special
concessions or for special concessions already obtained, for or in respect of
the Company or any Affiliate of the Company, or (iv) in violation of any Legal
Requirement, or (b) established or maintained any fund or asset that has not
been recorded in the books and records of the Company.


32

--------------------------------------------------------------------------------


 
3.24 DISCLOSURE


(a) No representation or warranty of Seller in this Agreement and no statement
in the Disclosure Letter omits to state a material fact necessary to make the
statements herein or therein, in light of the circumstances in which they were
made, not misleading.


(b) There is no fact known to Seller that has specific application to either
Seller or the Company (other than general economic or industry conditions) and
that materially adversely affects or, as far as Seller can reasonably foresee,
materially threatens, the assets, business, prospects, financial condition, or
results of operations of the Company (on a consolidated basis) that has not been
set forth in this Agreement or the Disclosure Letter.


3.25 RELATIONSHIPS WITH RELATED PERSONS


Neither Seller or any Related Person of Seller or the Company has, or since the
first day of the next to last completed fiscal year of the Company has had, any
interest in any property (whether real, personal, or mixed and whether tangible
or intangible), used in or pertaining to the Company's businesses. Neither
Seller or any Related Person of Seller or the Company is, or since the first day
of the next to last completed fiscal year of the Company has owned (of record or
as a beneficial owner) an equity interest or any other financial or profit
interest in, a Person that has (i) had business dealings or a material financial
interest in any transaction with the Company, or (ii) engaged in competition
with the Company with respect to any line of the products or services of the
Company (a "Competing Business") in any market presently served by the Company
except for less than one percent of the outstanding capital stock of any
Competing Business that is publicly traded on any recognized exchange or in the
over-the-counter market. Except as set forth in Part 3.25 of the Disclosure
Letter, no Seller or any Related Person of Seller or the Company is a party to
any Contract with, or has any claim or right against, the Company.


3.26 BROKERS OR FINDERS


Seller is his agents have incurred no obligation or liability, contingent or
otherwise, for brokerage or finders' fees or agents' commissions or other
similar payment in connection with this Agreement.


3.27 INVESTMENT INTENT AND INVESTIGATION


Seller is acquiring the shares of common stock, $.01 par value, of the Buyer
("Buyer Stock") for his own account for investment and not with a view to, or
for resale in connection with, any "distribution" thereof for purposes of the
Securities Act. The Seller is an "accredited investor" as such term is defined
in Regulation D under the Securities Act. Seller acknowledges that the shares of
Buyer Stock shall be "restricted securities" within the meaning of Rule 144
("Rule 144") under the Securities Act, will contain a transfer restriction
legend and may only be resold pursuant to an effective registration statement
filed with the SEC under the Securities Act, or pursuant to Rule 144 or another
valid exemption from the registration requirements of the Securities Act as
established by an opinion of counsel reasonably acceptable to the Buyer. Seller
has been given full access by the Buyer to all information concerning the
business and financial condition, properties, operations and prospects of the
Buyer that the Seller has deemed relevant in connection with the issuance of the
shares of Buyer Stock to him. By reason of the Seller's knowledge and experience
in financial and business matters in general, the Seller is capable of
evaluating the merits and risks of making the investment in the shares of Buyer
Stock and is able to bear the economic risk of the investment (including a
complete loss of its investment in the shares of Buyer Stock). The Seller
acknowledges that the Buyer files reports with the Securities and Exchange
Commission that are publicly available, and has provided the Seller with an
Annual Report on Form 10-K for the fiscal year ended December 31, 2004, and a
Quarterly Report on Form 10-Q for the quarter ended September 30, 2005.


33

--------------------------------------------------------------------------------


 
4. REPRESENTATIONS AND WARRANTIES OF BUYER


Buyer represents and warrants to Seller as follows:


4.1 ORGANIZATION AND GOOD STANDING


Buyer is a corporation duly organized, validly existing, and in good standing
under the laws of the State of Delaware with full corporate power and authority
to conduct its business as it is now being conducted, to own or use the property
and assets and is duly qualified to do business as a foreign corporation.


4.2 AUTHORITY; NO CONFLICT


(a) This Agreement constitutes the legal, valid, and binding obligation of
Buyer, enforceable against Buyer in accordance with its terms. Upon the
execution and delivery by Buyer of the Employment Agreement, Non-Competition
Agreement and the Promissory Note (collectively, the "Buyer's Closing
Documents"), the Buyer's Closing Documents will constitute the legal, valid, and
binding obligations of Buyer, enforceable against Buyer in accordance with their
respective terms. Buyer has the absolute and unrestricted right, power, and
authority to execute and deliver this Agreement and the Buyer's Closing
Documents and to perform its obligations under this Agreement and the Buyer's
Closing Documents.


(b) Except as set forth in Schedule 4.2, neither the execution and delivery of
this Agreement by Buyer nor the consummation or performance of any of the
Contemplated Transactions by Buyer will give any Person the right to prevent,
delay, or otherwise interfere with any of the Contemplated Transactions pursuant
to:


(i) any provision of Buyer's Organizational Documents;

 

34

--------------------------------------------------------------------------------





(ii) any resolution adopted by the board of directors or the stockholders of
Buyer;


(iii) any Legal Requirement or Order to which Buyer may be subject; or


(iv) any Contract to which Buyer is a party or by which Buyer may be bound.


 Except as set forth in Schedule 4.2, Buyer is not and will not be required to
obtain any Consent from any Person in connection with the execution and delivery
of this Agreement or the consummation or performance of any of the Contemplated
Transactions.


4.3 CAPITALIZATION


(a) The authorized capital stock of Buyer consists of 20,000,000 shares of
common stock, par value $.01 per share, 17,223,142 shares of which have been
validly issued and are outstanding as of the date hereof (and such shares are
fully paid and non-assessable), and 10,000,000 shares of preferred stock, par
value $.01 per share, of which no shares are outstanding as of the date hereof.


(b) All certificates representing shares of Buyer Stock to be issued to the
Seller shall bear the following legend:


"THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS
OF ANY STATE. THESE SECURITIES MAY NOT BE SOLD, OFFERRED FOR SALE, ASSIGNED,
TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED PURSUANT TO THE
PROVISIONS OF THE ACT AND THE LAWS OF SUCH STATES UNDER WHOSE LAWS A TRANSFER OF
SECURITIES WOULD BE SUBJECT TO A REGISTRATION REQUIREMENT OR AN OPINION OF
COUNSEL TO THE CORPORATION IS DELIVERED STATING THAT SUCH DISPOSITION IS IN
COMPLIANCE WITH AN AVAILABLE EXEMPTION FROM SUCH REGISTRATION".


All certificates representing such shares of Buyer Stock above will be subject
to a stop transfer order with the Buyer's transfer agent that restricts the
transfer of such shares except in compliance with applicable law.


4.4 INVESTMENT INTENT


Buyer is acquiring the Shares for its own account and not with a view to their
distribution within the meaning of Section 2(11) of the Securities Act.

 

35

--------------------------------------------------------------------------------



4.5 CONFORMITY WITH LAW; LITIGATION


To the best of the Buyer's Knowledge, the Buyer is not in violation of any law
or regulation or any order of any court or Federal, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality
having jurisdiction over it; and there are no material claims, actions, suits or
proceedings, pending or, to the Knowledge of the Buyer, threatened, against or
affecting Buyer, at law or in equity, or before or by any Federal, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality having jurisdiction over it, or before any arbitrator or
mediator, and no notice of any claim, action, suit or proceeding, whether
pending or threatened, has been received.


4.6 BROKERS OR FINDERS


Except for the finders agreement with Mahfooz Mustafa, Buyer and its officers
and agents have incurred no obligation or liability, contingent or otherwise,
for brokerage or finders' fees or agents' commissions or other similar payment
in connection with this Agreement and will indemnify and hold Seller harmless
from any such payment alleged to be due by or through Buyer as a result of the
action of Buyer or its officers or agents.


4.7 STOCK 


The shares of Common Stock deliverable to Seller pursuant to this Agreement will
have been duly authorized prior to the Closing, and upon consummation of the
Contemplated Transactions, will be validly issued, fully paid and non assessable
and free of any preemptive rights. The Common Stock will be issued pursuant to
an exemption from registration under the Securities Act of 1933, as amended (the
"Securities Act") and all applicable federal and state securities laws, rules
and regulations. The Buyer has filed all required forms, reports and documents
with the SEC and, at the time of its filing with the SEC, each such form, report
and document complied in all material respects with all applicable requirements
of the Securities Act and the Securities Exchange Act of 1934, as amended, each
as then in effect.


4.8 NO 338 ELECTION


Buyer shall not make an election under Section 338(g) or 338(h)(10) of the Code
and the applicable regulations thereunder or any similar or any applicable
provision of federal, state or local law that would elect to treat the
transactions contemplated hereby as an asset sale.


4.9 INSURANCE


Buyer agrees to maintain policies of insurance on the Company and assets of the
Company in such amounts and types greater than or equal to the coverage in
effect immediately prior to the Closing.

 

36

--------------------------------------------------------------------------------



5. PAYMENT OF INDEBTEDNESS BY SELLER AND RELATED PERSONS


Seller will cause all indebtedness owed to the Company by Seller or any Related
Person of Seller to be satisfied in full at the Closing.


6. INDEMNIFICATION; REMEDIES
 


6.1 SURVIVAL; RIGHT TO INDEMNIFICATION NOT AFFECTED BY KNOWLEDGE
 
All representations, warranties, covenants, and obligations in this Agreement,
the Disclosure Letter, the certificates delivered pursuant to Section 2.4, and
any other certificate or document delivered pursuant to this Agreement will
survive the Closing. The right to indemnification, payment of Damages or other
remedy based on such representations, warranties, covenants, and obligations
will not be affected by any investigation conducted with respect to, or any
Knowledge acquired (or capable of being acquired) at any time, whether before or
after the execution and delivery of this Agreement with respect to the accuracy
or inaccuracy of or compliance with, any such representation, warranty,
covenant, or obligation. The waiver of any condition based on the accuracy of
any representation or warranty, or on the performance of or compliance with any
covenant or obligation, will not affect the right to indemnification, payment of
Damages, or other remedy based on such representations, warranties, covenants,
and obligations.


6.2 INDEMNIFICATION AND PAYMENT OF DAMAGES BY SELLER


Seller will indemnify and hold harmless Buyer, the Company, and their respective
Representatives, stockholders, controlling persons, and affiliates
(collectively, the "Indemnified Persons") for, and will pay to the Indemnified
Persons the amount of, any loss, liability, claim, damage, expense (including
costs of investigation and defense and reasonable attorneys' fees) whether or
not involving a third-party claim (collectively, "Damages"), arising, directly
or indirectly, from or in connection with:


(a) any Breach of any representation or warranty made by Seller in this
Agreement, the Disclosure Letter, or any other certificate or document delivered
by Seller pursuant to this Agreement; provided, however, that for purposes of
this Section 6.2, any potential Breach of any representation or warranty made in
Sections 3.13, 3.15, 3.18, 3.19 and 3.22 shall be determined without regard to
any qualification as to Knowledge;


(b) any Breach by Seller of any covenant or obligation of such Seller in this
Agreement;


(c) any product shipped or manufactured by, or any services provided by, the
Company prior to the Closing Date;


(d) any claim by any Person for brokerage or finder's fees or commissions or
similar payments based upon any agreement or understanding alleged to have been
made by any such Person with Seller or the Company (or any Person acting on
their behalf) in connection with any of the Contemplated Transactions;

 

37

--------------------------------------------------------------------------------


 
(e) any litigation of the Company pending as of the date hereof; or


(f) any matter disclosed in the Disclosure Letter regarding sales taxes for the
State of Louisiana and/or its parishes for periods prior to Closing that exceed
$25,000.


The remedies provided in this Section 6.2 will be the exclusive remedy that may
be available to Buyer or the other Indemnified Persons.
 
6.3 INDEMNIFICATION AND PAYMENT OF DAMAGES BY SELLER-- ENVIRONMENTAL MATTERS
 
In addition to the provisions of Section 6.2, Seller will indemnify and hold
harmless Buyer, the Company, and the other Indemnified Persons for, and will pay
to Buyer, the Company, and the other Indemnified Persons the amount of, any
Damages (including costs of cleanup, containment, or other remediation) arising,
directly or indirectly, from or in connection with:


(a) any Environmental, Health, and Safety Liabilities arising out of or relating
to: (i) (A) the ownership, operation, or condition at any time on or prior to
the Closing Date of the Facilities or any other properties and assets (whether
real, personal, or mixed and whether tangible or intangible) in which Seller or
the Company has or had an interest, or (B) any Hazardous Materials (except those
disclosed in Part 3.19 of the Disclosure Letter) or other contaminants that were
present on the Facilities or such other properties and assets at any time on or
prior to the Closing Date; or (ii) (A) any Hazardous Materials (except those
disclosed in Part 3.19 of the Disclosure Letter) or other contaminants, wherever
located, that were, or were allegedly, generated, transported, stored, treated,
Released, or otherwise handled by Seller or the Company or by any other Person
for whose conduct they are or may be held responsible at any time on or prior to
the Closing Date, or (B) any Hazardous Activities that were, or were allegedly,
conducted by Seller or the Company or by any other Person for whose conduct they
are or may be held responsible; or


(b) any bodily injury (including illness, disability, and death, and regardless
of when any such bodily injury occurred, was incurred, or manifested itself),
personal injury, property damage (including trespass, nuisance, wrongful
eviction, and deprivation of the use of real property), or other damage of or to
any Person, including any employee or former employee of Seller or the Company
or any other Person for whose conduct they are or may be held responsible, in
any way arising from any Hazardous Activity (not in compliance with legal
requirements) conducted with respect to the Facilities or the operation of the
Company prior to the Closing Date, or from Hazardous Material (except those
disclosed in Part 3.19 of the Disclosure Letter) that was (i) present on or
before the Closing Date on or at the Facilities (or present on any other
property, if such Hazardous Material (except those disclosed in Part 3.19 of the
Disclosure Letter) emanated or allegedly emanated from any of the Facilities and
was present or suspected to be present on any of the Facilities on or prior to
the Closing Date) or (ii) Released or allegedly Released by Seller or the
Company or any other Person for whose conduct they are or may be held
responsible, at any time on or prior to the Closing Date.

 

38

--------------------------------------------------------------------------------


 
Buyer and Seller agree to jointly cooperate as to any Cleanup, any related
Proceeding, and, except as provided in the following sentence, any other
Proceeding with respect to which indemnity may be sought under this Section 6.3.
The procedure described in Section 6.9 will apply to any claim solely for
monetary damages relating to a matter covered by this Section 6.3. Buyer shall
have a reasonable right of review and comment on any plan, writing or any other
document, which is in any way related to the indemnity being provided herein,
prior to its submission to any Governmental Authority. Any such liability for
indemnification hereunder shall be limited to the minimum requirements necessary
to comply with applicable Environmental Laws.


6.4 INDEMNIFICATION AND PAYMENT OF DAMAGES BY BUYER


Buyer will indemnify and hold harmless Seller, and will pay to Seller the amount
of any Damages arising, directly or indirectly, from or in connection with (a)
any Breach of any representation or warranty made by Buyer in this Agreement or
in any certificate delivered by Buyer pursuant to this Agreement, (b) any Breach
by Buyer of any covenant or obligation of Buyer in this Agreement, or (c) any
claim by any Person for brokerage or finder's fees or commissions or similar
payments based upon any agreement or understanding alleged to have been made by
such Person with Buyer (or any Person acting on its behalf) in connection with
any of the Contemplated Transactions.


6.5 TIME LIMITATIONS


(a) Seller's liability (for indemnification or otherwise) with respect to any
representation or warranty, or covenant or obligation to be performed and
complied with prior to the Closing Date, shall survive for a period of two (2)
years after the Closing Date, other than liability with respect to (i) Sections
3.3 and 3.19, which shall survive indefinitely, (ii) Section 3.11 which shall
survive for a period that is 90 days after the expiration of the applicable
statutes of limitations relating to the matters in Section 3.11, and (iii)
Section 3.22 which shall survive for a period of four (4) years from the date
hereof.


(b) Buyer's liability (for indemnification or otherwise) with respect to any
representation or warranty, or covenant or obligation to be performed and
complied with prior to the Closing Date, shall survive for a period of two (2)
years from the Closing Date.


6.6 LIMITATIONS ON AMOUNT--SELLER


Seller will have no liability (for indemnification or otherwise) with respect to
the matters described in Section 6.2 or 6.3 until the total of all Damages with
respect to such matters exceeds $75,000.00 in the aggregate ("Threshold"), but
then for all Damages, except with respect to any Breaches of any representations
and warranties set forth in Sections 3.3, 3.11 and 3.19, for which there shall
be no Threshold and the liability of Seller shall be limited to the Purchase
Price. However, this Section 6.6 will not apply to any Breach of any of Seller's
representations and warranties of  which either Seller had knowledge prior to
the Closing Date and misrepresented such representation or warranty or any
intentional Breach by Seller of any covenant or obligation. In no event shall
the aggregate indemnification (except for breaches of Sections 3.3, 3.11 and
3.19) to be provided by Seller pursuant to Section 6.2 and 6.3 exceed
$6,000,000. Notwithstanding the foregoing (except as described in 6.2(f)), the
Seller shall be liable for all Damages for the matters described in Section
6.2(f) for which there shall be no Threshold, and Seller shall indemnify Buyer
above $25,000 incurred relating to such matters.

 

39

--------------------------------------------------------------------------------


 
6.7 LIMITATIONS ON AMOUNT--BUYER


Buyer will have no liability (for indemnification or otherwise) with respect to
the matters described in Section 6.4 until the total of all Damages with respect
to such matters exceeds $50,000.00, and then for all Damages. In no event shall
the aggregate indemnification to be provided by Buyer pursuant to the matter
described in Section 6.4 exceed $4,000,000.


6.8 RIGHT OF SET-OFF


Upon notice to Seller specifying in reasonable detail the basis for such
set-off, Buyer may set off any amount to which it may be entitled under this
Section 6 against amounts otherwise payable under the Promissory Note. The
exercise of such right of set-off by Buyer in good faith, whether or not
ultimately determined to be justified, will not constitute an event of default
under the Promissory Note. Neither the exercise of nor the failure to exercise
such right of set-off or to give a notice of a Claim will constitute an election
of remedies or limit Buyer in any manner in the enforcement of any other
remedies that may be available to it.


6.9 PROCEDURE FOR INDEMNIFICATION--THIRD PARTY CLAIMS


(a) Promptly after receipt by an indemnified party under Section 6.2, 6.4, or
(to the extent provided in the last sentence of Section 6.3) Section 6.3 of
notice of the commencement of any Proceeding against it, such indemnified party
will, if a claim is to be made against an indemnifying party under such Section,
give notice to the indemnifying party of the commencement of such claim, but the
failure to notify the indemnifying party will not relieve the indemnifying party
of any liability that it may have to any indemnified party, except to the extent
that the indemnifying party demonstrates that the defense of such action is
prejudiced by the indemnifying party's failure to give such notice.


(b) If any Proceeding referred to in Section 6.9(a) is brought against an
indemnified party and it gives notice to the indemnifying party of the
commencement of such Proceeding, the indemnifying party will, unless the claim
involves Taxes, be entitled to participate in such Proceeding and, to the extent
that it wishes (unless (i) the indemnifying party is also a party to such
Proceeding and the indemnified party determines in good faith that joint
representation would be inappropriate, or (ii) the indemnifying party fails to
provide reasonable assurance to the indemnified party of its financial capacity
to defend such Proceeding and provide indemnification with respect to such
Proceeding), to assume the defense of such Proceeding with counsel reasonably
satisfactory to the indemnified party and, after notice from the indemnifying
party to the indemnified party of its election to assume the defense of such
Proceeding, the indemnifying party will not, as long as it diligently conducts
such defense, be liable to the indemnified party under this Section 6 for any
fees of other counsel or any other expenses with respect to the defense of such
Proceeding, in each case subsequently incurred by the indemnified party in
connection with the defense of such Proceeding, other than reasonable costs of
investigation. If the indemnifying party assumes the defense of a Proceeding,
(i) no compromise or settlement of such claims may be effected by the
indemnifying party without the indemnified party's consent unless (A) there is
no finding or admission of any violation of Legal Requirements or any violation
of the rights of any Person and no effect on any other claims that may be made
against the indemnified party, and (B) the sole relief provided is monetary
damages that are paid in full by the indemnifying party; and (ii) the
indemnified party will have no liability with respect to any compromise or
settlement of such claims effected without its consent.


40

--------------------------------------------------------------------------------


 
(c) Notwithstanding the foregoing, if an indemnified party determines in good
faith that there is a reasonable probability that a Proceeding may adversely
affect it or its affiliates other than as a result of monetary damages for which
it would be entitled to indemnification under this Agreement, the indemnified
party may, by notice to the indemnifying party, assume the exclusive right to
defend, compromise, or settle such Proceeding, but the indemnifying party will
not be bound by any determination of a Proceeding so defended or any compromise
or settlement effected without its consent (which may not be unreasonably
withheld).


6.10 PROCEDURE FOR INDEMNIFICATION--OTHER CLAIMS


A claim for indemnification for any matter not involving a third-party claim may
be asserted by notice to the party from whom indemnification is sought.


7. GENERAL PROVISIONS


7.1 EXPENSES


Except as otherwise expressly provided in this Agreement, each party to this
Agreement will bear its respective expenses incurred in connection with the
preparation, execution, and performance of this Agreement and the Contemplated
Transactions, including all fees and expenses of agents, representatives,
counsel, and accountants. Buyer will pay all amounts payable to Mahfooz Mustafa
in connection with this Agreement and the Contemplated Transactions. Seller will
cause the Company not to incur any out-of-pocket expenses in connection with
this Agreement unless agreed to in writing by Buyer. In the event of termination
of this Agreement, the obligation of each party to pay its own expenses will be
subject to any rights of such party arising from a breach of this Agreement by
another party. Notwithstanding the limitations contained in this Agreement to
the contrary, in the event of any dispute arising out of or relating to this
Agreement or the agreements executed in connection with the Agreement, whether
it concerns the performance by any party hereunder, the interpretation of any
provision or otherwise, the prevailing party shall recover reasonable attorney's
fees in the pursuit and/or defense, as the case may be, of such action in
addition to all other remedies afforded herein or by law.

 

41

--------------------------------------------------------------------------------



7.2 PUBLIC ANNOUNCEMENTS


Any public announcement or similar publicity with respect to this Agreement or
the Contemplated Transactions will be issued, if at all, at such time and in
such manner as Buyer determines. Unless consented to by Buyer in advance or
required by Legal Requirements, prior to the Closing Seller shall, and shall
cause the Company to, keep this Agreement strictly confidential and may not make
any disclosure of this Agreement to any Person. Seller and Buyer will consult
with each other concerning the means by which the Company's employees,
customers, and suppliers and others having dealings with the Company will be
informed of the Contemplated Transactions, and Buyer will have the right to be
present for any such communication.


7.3 CONFIDENTIALITY


Upon the Closing the confidentiality agreement executed by the parties hereto
and the letter of intent dated February 14, 2006, between the parties shall
terminate and be of no further force and effect.


Upon the Closing taking place, Seller waives, and will upon Buyer's request
cause the Company to waive, any cause of action, right, or claim arising out of
the access of Buyer or its representatives to any trade secrets or other
confidential information of the Company except for the intentional competitive
misuse by Buyer of such trade secrets or confidential information.


7.4 NOTICES


All notices, consents, waivers, and other communications under this Agreement
must be in writing and will be deemed to have been duly given when (a) delivered
by hand (with written confirmation of receipt), (b) sent by telecopier (with
written confirmation of receipt), provided that a copy is mailed by registered
mail, return receipt requested, or (c) when received by the addressee, if sent
by a nationally recognized overnight delivery service (receipt requested), in
each case to the appropriate addresses and telecopier numbers set forth below
(or to such other addresses and telecopier numbers as a party may designate by
notice to the other parties):


Seller:  Tommie L. Rogers
1530 St. Etienne Rd
Broussard, LA  70518
Facsimile No.: (__) _________


with a copy to:       Richard Matheny
Phelps Dunbar LLP
445 North Blvd., Suite 701
Baton Rouge, LA 70802
Facsimile No.: (225) 381-9197

 
 

42

--------------------------------------------------------------------------------



Buyer:     Allis-Chalmers Energy Inc.
5075 Westheimer, Suite 890
Houston, Texas 77056
Attention: Theodore F. Pound III, General Counsel
Facsimile No.: (713) 369-0555
Email: tpound@alchenergy.com


7.5 JURISDICTION; SERVICE OF PROCESS


Any action or proceeding seeking to enforce any provision of, or based on any
right arising out of, this Agreement shall be brought against any of the parties
in the courts of the State of Texas, County of Harris or, if it has or can
acquire jurisdiction, in the United States District Court for the Southern
District of Texas, and each of the parties consents to the jurisdiction of such
courts (and of the appropriate appellate courts) in any such action or
proceeding and waives any objection to venue laid therein. Process in any action
or proceeding referred to in the preceding sentence may be served on any party
anywhere in the world.


7.6 FURTHER ASSURANCES


The parties agree (a) to furnish upon request to each other such further
information, (b) to execute and deliver to each other such other documents, and
(c) to do such other acts and things, all as the other party may reasonably
request for the purpose of carrying out the intent of this Agreement and the
documents referred to in this Agreement.


7.7 WAIVER


The rights and remedies of the parties to this Agreement are cumulative and not
alternative. Neither the failure nor any delay by any party in exercising any
right, power, or privilege under this Agreement or the documents referred to in
this Agreement will operate as a waiver of such right, power, or privilege, and
no single or partial exercise of any such right, power, or privilege will
preclude any other or further exercise of such right, power, or privilege or the
exercise of any other right, power, or privilege. To the maximum extent
permitted by applicable law, (a) no claim or right arising out of this Agreement
or the documents referred to in this Agreement can be discharged by one party,
in whole or in part, by a waiver or renunciation of the claim or right unless in
writing signed by the other party; (b) no waiver that may be given by a party
will be applicable except in the specific instance for which it is given; and
(c) no notice to or demand on one party will be deemed to be a waiver of any
obligation of such party or of the right of the party giving such notice or
demand to take further action without notice or demand as provided in this
Agreement or the documents referred to in this Agreement.

 

43

--------------------------------------------------------------------------------



7.8 ENTIRE AGREEMENT AND MODIFICATION


This Agreement supersedes all prior agreements between the parties with respect
to its subject matter (including the Confidentiality Agreement and the Letter of
Intent) between Buyer and Seller dated February 14, 2006) and constitutes (along
with the documents referred to in this Agreement) a complete and exclusive
statement of the terms of the agreement between the parties with respect to its
subject matter. This Agreement may not be amended except by a written agreement
executed by the party to be charged with the amendment.


7.9 DISCLOSURE LETTER


In the event of any inconsistency between the statements in the body of this
Agreement and those in the Disclosure Letter (other than an exception expressly
set forth as such in the Disclosure Letter with respect to a specifically
identified representation or warranty), the statements in the body of this
Agreement will control.


7.10 ASSIGNMENTS, SUCCESSORS, AND NO THIRD-PARTY RIGHTS


Neither party may assign any of its rights under this Agreement without the
prior consent of the other parties. Subject to the preceding sentence, this
Agreement will apply to, be binding in all respects upon, and inure to the
benefit of the successors and permitted assigns of the parties. Nothing
expressed or referred to in this Agreement will be construed to give any Person
other than the parties to this Agreement any legal or equitable right, remedy,
or claim under or with respect to this Agreement or any provision of this
Agreement. This Agreement and all of its provisions and conditions are for the
sole and exclusive benefit of the parties to this Agreement and their successors
and assigns.


7.11 SEVERABILITY


If any provision of this Agreement is held invalid or unenforceable by any court
of competent jurisdiction, the other provisions of this Agreement will remain in
full force and effect. Any provision of this Agreement held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable.


7.12 SECTION HEADINGS, CONSTRUCTION


The headings of Sections in this Agreement are provided for convenience only and
will not affect its construction or interpretation. All references to "Section"
or "Sections" refer to the corresponding Section or Sections of this Agreement.
All words used in this Agreement will be construed to be of such gender or
number as the circumstances require. Unless otherwise expressly provided, the
word "including" does not limit the preceding words or terms.

 
 

44

--------------------------------------------------------------------------------



7.13 TIME OF ESSENCE


With regard to all dates and time periods set forth or referred to in this
Agreement, time is of the essence.


7.14 GOVERNING LAW


This Agreement will be governed by the laws of the State of Texas without regard
to conflicts of laws principles.


7.15 COUNTERPARTS


This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement.


IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.


BUYER:                                                                               
ALLIS-CHALMERS ENERGY INC.,
a Delaware corporation




/s/ Dave Wilde
Dave Wilde
President and Chief Operating Officer


SELLER:




/s/ Tommie L. Rogers
TOMMIE L. ROGERS
 
 
45

